DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauss (20190352058).
Regarding claim 1, Gauss discloses a beverage container lid (10), comprising: a lid body (20) including a first opening (30) formed therein; and a latch structure (100 and 170) pivotably coupled relative to the lid body, the latch structure including (i) a first sealing element (106) configured to align with the first opening and open or close the first opening in the lid body during pivoting of the latch structure relative to the lid body, and (ii) an engagement assembly (170 and 190) configured to releasably engage with the lid body to allow for positioning of the latch structure in three or more operational mode positions (locked, unlocked, and dispensing; par. 0037; Figs. 10-12).
Regarding claim 2, the first opening in the lid body is a drinking opening (par. 0027) configured for passage of a beverage therethrough.
Regarding claim 3, the lid body includes a second opening (60) formed therein, the second opening spaced from the first opening (Fig. 5).
Regarding claim 4, the lid body includes a recessed top surface (31) and a raised circumferential lip (53), the first opening formed in the recessed top surface (Fig. 10).
Regarding claim 8, the latch structure includes a second sealing element (180) configured to align with the second opening and open or close the second opening in the lid body during pivoting of the latch structure relative to the lid body (Figs. 10 and 11).
Regarding claim 9, the beverage container lid comprising a selection structure (190) slidably 14ME1 36200606v.1DOCKET NO. 132066-00002NON-PROVISIONALengaged with lateral extension guides of the lid body (see annotated Fig. 2 below).
Regarding claim 10, the selection structure includes grooves on opposing side surfaces for slidable engagement with the lateral extension guides of the lid body (Fig. 12).
Regarding claim 11, the selection structure includes at least one spring-loaded bearing (170) biased laterally outward by a spring (181).
Regarding claim 17, the beverage container lid comprising a button assembly (170) including a button (172) and a spring (181), the spring imparting a bias force against the selection structure at one end and imparting a bias force with the button against the latch structure at an opposing end (Fig. 12).
Regarding claims 19 and 20, Gauss further discloses a vessel (11) and a method comprising: pivoting a latch structure (100) relative to a lid body (Fig. 11), the lid body including a first opening (30) formed therein, and the latch structure including (i) a first sealing element (106) configured to align with the first opening and open or close the first opening in the lid body during pivoting of the latch structure relative to the lid body, and (ii) an engagement assembly (170 and 190); and releasably engaging the engagement assembly with the lid body to position and retain the latch structure in three or more operational mode positions (locked, unlocked, and dispensing; par. 0037; Figs. 10-12).

    PNG
    media_image1.png
    611
    650
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauss.
Regarding claim 5, the latch structure includes a closure section (110) and an engagement section (140) extending from the closure section.
Gauss is silent regarding an acute angle. Instead, Gauss discloses what appears to be an angle of approximately 90 degrees in Fig. 11. Applicant has not disclosed that an acute angle solves any stated problem or is for any particular purpose. Moreover, it appears that the latch structure of Gauss would perform equally well with an acute angle. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gauss such that the engagement section extended from the closure section at an acute angle because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Gauss.
Regarding claim 18, the closure structure includes an opening (25) formed therein, the opening providing a nose void for clearance of a user's nose during drinking from the beverage container.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauss in view of Chiou et al. (8844762).
Regarding claim 6, Gauss disclose a T-shaped protrusion extending perpendicularly from the first sealing element (Fig. 10).
Gauss DIFFERS in that it does not disclose the closure section includes the T-shaped protrusion extending perpendicularly from a bottom surface of the closure section. Attention, however, is directed to the Choi reference, which discloses a closure section (66) includes a T-shaped protrusion (76) extending perpendicularly from a bottom surface of the closure section (Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Gauss reference in view of the teachings of the Chiou reference by including the T-shaped protrusion in the closure section, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 166.
Regarding claim 7, the first sealing element is releasably coupled to the T-shaped protrusion of the closure section (par. 0031 of Gauss).
Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754